UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            MULLIGAN, FEBBO, and WOLFE
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                        Private E2 CAMERON J. CONRAD
                          United States Army, Appellant

                                    ARMY 20150721

                       Headquarters, 25th Infantry Division
                           Mark Bridges, Military Judge
                  Colonel William D. Smoot, Staff Judge Advocate

For Appellant: Captain Heather L. Tregle, JA; Captain Katherine L. DePaul, JA (on
brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major Melissa Dasgupta Smith, JA;
Captain Jennifer A. Donahue, JA (on brief).

                                   2 November 2016

                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curiam:

       In front of a military judge sitting as general court-martial, appellant pleaded
guilty to two specifications of possessing child pornography. The military judge
sentenced appellant to a bad-conduct discharge, confinement for fourteen months,
and a reduction to the grade of E-1. The convening authority approved the sentence.

       Appellant’s possession of child pornography was charged as being both
prejudicial to good order and discipline and service discrediting. Appellant’s sole
assignment of error * is that at trial appellant’s plea was accepted only on the basis of
his conduct being service discrediting. At trial, appellant specifically disavowed
that his conduct was prejudicial to good order and discipline.




*
 The matters raised personally by appellant pursuant to United States v. Grostefon,
12 M.J. 431 (C.M.A. 1982), do not merit relief.
CONRAD—ARMY 20150721

       Accordingly, we will grant appellant his requested relief and except those
parts of the Specifications that allege that appellant’s conduct was prejudicial to
good order and discipline.

      We AFFIRM Specifications 1 and 2 of The Charge and The Charge as
follows:

             Specification 1: Did, at or near Schofield Barracks,
             Hawaii, between on or about 2 January 2015 and on or
             about 29 January 2015, knowingly and wrongfully possess
             child pornography, to wit: 30 pictures of minors, or what
             appear to be minors, engaging in sexually explicit
             conduct, such conduct being of a nature to bring discredit
             upon the armed forces.

             Specification 2: Did, at or near Schofield Barracks,
             Hawaii, between on or about 2 January 2015 and on or
             about 29 January 2015, knowingly and wrongfully possess
             child pornography, to wit: 15 videos of minors, or what
             appear to be minors, engaging in sexually explicit
             conduct, such conduct being of a nature to bring discredit
             upon the armed forces.

The adjudged and approved sentence is AFFIRMED.


                                        FOR THE COURT:




                                        MALCOLM H.
                                        MALCOLM     H. SQUIRES,
                                                       SQUIRES, JR.
                                                                JR.
                                        Clerk of Court
                                        Clerk of Court




                                           2